Fish, C. J.
1. While a statement by the court in charging the jury regarding a contention of the defendant in his statement may have been inaccurate, it was not of such a character as to require a new trial. The charge of the court with respect to the contentions of the State was not subject to the criticism made thereon, that it was unfair and impressed the jury that the court believed that the defendant was guilty.
2. The only grounds of the motion for a new trial as amended, besides the general grounds, being those referred to in the preceding note: and' the evidence being sufficient to support the verdict, the judgment of the court overruling the motion for a new trial is

Affirmed.


All the Justices concur, except

*291October 18, 1910.
Indictment for murder. Beforq Judge Felton. Houston superior court. May 11, 1910.
Robert N. Holizclaw, for plaintiff in error. John G. Hart, attorney-general, and Walter J. Grace, solicitor-general, contra.